DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's response submitted 22 February 2022 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response:
The Objections to the Drawings, Specification and Claims in the previous office action are withdrawn;
The Rejections under 35 U.S.C. § 112(b) and 35 U.S.C. § 112(d), and of 35 U.S.C. § 112 (pre-AIA ), second & fourth paragraphs, are withdrawn; &
Claims 90, 91, 93, 94 & 96-111 are pending for review.
Drawings
NOTE: The drawings are considered grouped together as described in Para. 240 of the present application, i.e. Fig. 1-30, Fig. 31-36 & Fig. 37-56, with the reference number scheme formatted as “Fig.Ref#.Ext”. For prosecution purposes:
A number scheme shown in a specific figure & not defined in the specification for that figure but defined for another figure in the same group, is not considered an informality: e.g. in Fig. 3, scheme #3.024 is not defined in the specification but Ref# 024 is defined for Fig. 2 within Fig. 3’s grouping (2.024 in Para. 250);
A number scheme shown in a specific figure & not defined in the specification for that figure or another figure in that group or defined for a figure in another group is considered an informality: e.g. in Fig. 4, scheme #4.026 is not defined in the specification, but Ref# 026 is defined for Fig. 39, 40, etc., outside the grouping of Fig. 4’s;
A number scheme defined in the specification for a specific figure but not included in that figure of the drawings, e.g. 3.008, is considered an informality.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference sign(s) mentioned in the description, examples of which are as follows:
Lower Control Box #3.008 & 4.008;
Aperture #4.210;
Latching Elements #7.236 & 7.238; &
Solar Collector #9.505.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference character(s) not mentioned in the description, examples of which are as follows:
#2.040;
#4.202.1 & 4.026;
#5.036, 5.037 & 5.038;
6.060.1, 6.071 & 6.074.1-6.074.3; &
7.212, 7.214, 7.224 & 7.226.
The drawings are objected to for the following informalities: Portions of Fig. 30 are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because numerous informalities, examples of which are as follows:
The specification mentions reference characters not included in the drawings, as described above;
The specification fails to mention reference characters included in the drawings, as described above;
On P. 4, Para. 44 is a duplicate of Para. 43;
In Line 2 of Para. 260, “base 30.03” should be “base 3.003”;
In Line 3 of Para. 261, “stands of from” should be “stands off from”;
In Line 10 of Para. 261, “see 10.008 in Figure 1” should be “see 1.008 in Figure 1”;
In Line 7 of Para. 296, “profile 9236” should be “profile 9.236”;
In Line 3 of Para. 306, “connector 14152” should be “connector 14.152”;
In Line 5 of Para. 310, “connector 14154” should be “connector 14.154”;
In Line 1 of Para. 324, “Figure 15AA” was not provided;
In Line 1 of Para. 333, “element 15.052.1, 15.025.2, 15.02.3” should be “element 15.052.1, 15.052.2, 15.052.3”;
In Lines 5-6 of Para. 335, “strip 14516” should be “strip 14.516”;
In Line 4 of Para. 337, “controller 15550” should be “controller 15.550”;
In Line 1 of Para. 348, “Figure 18A” was not provided;
In Line 2 of Para. 359, “connector 23.304-23.308 to control the components on the second PCB 23306” should be “connector 23.304, 23.308 to control the components on the second PCB 23.306”;
In Line 6 of Para. 376, “to 31016.x” should be “to 31.016.x”;
In Line 2 of Para. 384, “Figure 31” appears to be intended as referencing at least one of Figures 33A through 33D;
In Line 1 of Para. 415, “Figure 36” appears to be intended as referencing at least one of Figures36A through 36D;
In Line 3 of Para. 431, “pulse 35.16.5” should be “35.165.5”;
In Line 5 of Para. 472, “network 4.035” should be “network 40.035”; &
In Line 5 of Para. 519, “blade 54.12.3” should be “blade 54.012.3”.
Appropriate correction is required.
Claim Objections
Claims 93 & 101 are objected to because of the following informalities:
In Claim 93, Lines 6-7, it is unclear whether “a first temperature and a second temperature” are the same as or different from the first & second temperatures recited in line 3 of the claim. It is also unclear what triggers the “maximum temperature control signal recited in Line 4. However, as noted starting at Para. 511 of the specification, this trigger appears to be in response to the load on the utility power grid, i.e. reduce the maximum temperature set point during peak load periods & increase the set point during low load periods. Prosecution will proceed under this interpretation of the claim.
In Claim 101, Line 5, “that is different the first height” should be “that is different from the first height”.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Branecky et al., US #2019/0086121
[Branecky ('121)]

-
Chaudhry et al., US #10,072,853
[Chaudhry ('853)]

-
Lesage et al., US #2016/0138830
[Lesage ('830)]

-
Newton, US #2018/0361180
[Newton ('180)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 90, 91 & 96 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chaudhry ('853).
In Re Claims 90, 91 & 96, Chaudhry ('853) discloses:
Cl. 90: A water heating system including:
a tank (Tank #12); and
at least one electrical heating element unit (Bottom Heating Element #20), each of the at least one electrical heating element unit including two or more independently controllable blades comprising:
a first blade; and a second blade nested at least partially inside the first blade (Throughout, specifically Col. 4, Ln. 37-67, Col. 5, Ln. 38-51, Col. 6, Ln. 17-26; Fig. 2-5: Heating Element #20 comprises Resistive Element #24 & Supplemental Resistive Element #30, Resistive Element #30 nested within Resistive Element #24 & controlled by Solar Controller #50 independently of Resistive Element #24, which is controlled by Controller #36);
each blade being connected to an electrical power line via at least one corresponding power control arrangement (Fig. 3, 4: Resistive Element #24 & Supplemental Resistive Element #30 are connected to a power control arrangement comprising Switching Units #54 & 56 via Terminals #32 & 34, respectively);
wherein each electrical heating unit is inserted into the tank via a corresponding aperture in the tank (At least Fig. 1: Heating Element #20 is shown in the interior volume of Tank #12 with its associated mounting means, Flange #28, on the exterior of Tank #12, which would of necessity require aperture in the wall of Tank #12 for Element #20 to pass therethrough).
Cl. 91: wherein the at least one corresponding power control arrangement includes any one or combination of: a switch; and a power modulation device, which produces a continually variable power output (Fig. 4: At least one of Switches #54, 56).
Cl. 96: wherein the water heating system can include one or more of the following: a directional power meter; a connection terminal for each blade (Terminal #32 attached to Blade / Element #24; Terminal #34 attached to Blade #30) and a common terminal common to all blades.
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 93 & 94 are rejected under 35 U.S.C. § 103 as being unpatentable over Chaudhry ('853) as applied to claim 90 above, and further in view of Brewster ('329).
In Re Claim 93, Chaudhry ('853) discloses all aspects of the claimed invention as discussed above including: further comprising the water heating system further including a renewable energy supply, wherein the controller is adapted to change the maximum water temperature setting between a first temperature and a second temperature higher than the first temperature when sufficient renewable power is available (Col. 7, Ln. 7-42: The temperature set point is increased when sufficient power from PV Power #48 is available); With the possible exception of: a controller adapted to change a maximum water temperature setting between a first temperature and a second temperature higher than the first temperature in response to a maximum temperature control signal.
Nevertheless, Branecky ('121) discloses from the same Electric Water Heating Control field of endeavor as applicant's invention, either increasing or decreasing the water temperature set point in response to a control signal (At least Para. 37-38: Grid Controller #320 sends one of an “ADD LOAD” & “SHED LOAD” signal to Controller #160 to raise or lower the water temperature set point of Water Heater #100).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the temperature set point adjustment of Branecky ('121) into the water heating system of Chaudhry ('853) for the purpose of storing additional hot water during off-peak & cheaper utility grid time periods to ensure user comfort during reduced water heating operations during more expensive utility grid peak hours (Para. 37-38).
In Re Claim 94, Chaudhry ('853) discloses: wherein the controller is responsive to external control signals to operate the at least one corresponding power control arrangement to control an amount of power delivered to at least one electrical heating element unit (Controllers #36, 50 & 136 control the independent operation of one or both of Resistance Elements #24 & 30 as discussed above); & Branecky ('121) further discloses: and wherein the external control signals selected from one or more of: power line signaling, wireless, and physical line (At least Para. 44-45: The components of Control Circuit #200 can be connected through a wired bus system, wireless signal, smartphone, computer, etc.).

Claims 97, 98, 103, 104 & 111 are rejected under 35 U.S.C. § 103 as being unpatentable over Chaudhry ('853) in view of Lesage ('830).
In Re Claim 97, Chaudhry ('853) discloses: A method of controlling delivery of electric power to an electrical water heater including a plurality of electrical heating blades (At least Fig.6; Col. 6, Ln. 58-Col. 7, Ln. 59), the method including the steps of:
monitoring for a presence or an absence of one or more external power regulation signals (At least Stop 78: Monitor signal indicating power availability from PV panel);
in the absence of an external power regulation signal, delivering mains power to at least one of the plurality of electrical heating blades (Step 84: Element #20 activated on no signal from PV panel power availability); and
in the presence of an external regulation signal:
if an available amount of renewable energy does not exceed a first maximum power of a first electrical heating blade of the plurality of electrical heating blades, sending the available amount of renewable energy to the first electrical heating blade until (i) the first maximum power is reached or (ii) the available amount of renewable energy is exhausted (Step 88: Supplemental Blade #30 is energized with available solar power until solar power is no longer available (Step 80) or the water temperature reaches the set point (Step 86)); and
if the available amount of renewable energy does exceed the first maximum power of the first electrical heating blade, sending the available amount of renewable energy to the first electrical heating blade and a second electrical heating blade of the plurality of electrical heating blades until (i) a combination of the first maximum power and a second maximum power of the second electrical heating blade is reached or (ii) the available amount of renewable energy is exhausted (Step 92: If an excess amount of solar power is available the temperature set point is raised (Step 94) until solar power is no longer available (Step 80) or the water temperature reaches the set point (Step 86)).
With respect to the plurality of heating blades being connected to the same power source, i.e. the PV panel, Lesage ('830) discloses from the same Electric Water Heating Control field of endeavor as applicant's invention, multiple connecting each heating element (Elements #16, 18 & 20, Element #20 comprising High & Lower Power Resistive Element #31 & 32) to both an electric power grid (Utility Power #27) & an alternative energy supply (Alternative Power Source #52).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the power circuit of Chaudhry ('853) as disclosed in Lesage ('830) for the purpose of providing greater flexibility in usage of grid & alternative power supplies.
In Re Claim 111, Lesage ('830) further discloses: wherein: sending the available amount of renewable energy to the first electrical heating blade comprises: sending the available amount of renewable energy to the first electrical heating blade at a first power input level that is less than the first maximum power; increasing the first power input level for the first electrical heating blade until (i) the first maximum power is reached or (ii) the available amount of renewable energy is exhausted, and sending the available amount of renewable energy to the first electrical heating blade and the second electrical heating blade comprises: sending the available amount of renewable energy (i) to the second electrical heating blade at a second power input level that is equal to the second maximum power and (ii) to the first electrical heating blade a third power input level that is less than the first maximum power; and increasing the third power input level for the first electrical heating blade until (i) the first maximum power is reached or (ii) the available amount of renewable energy is exhausted (Fig. 3: The control sequence indicates each “blade” or heating element at each of low & high power at Blocks 64-70 & 74-76, using either grid or alternative / PV Panel power supply; Integrated into the process of Chaudhry ('853), the individual elements are cycled between low & high power based on temperature & solar power availability).
In Re Claim 98, Chaudhry ('853) all aspects of the claimed invention including: An electric water heater comprising:
a tank (Tank #12);
an electrical heating unit including at least two heating element blades (Elements #18 & 20), each blade being separately controllable via a power control means (Element #18 is controlled by Switch #60; Element #20 is controlled by Switch #62 & Controller #50); and
a controller adapted to control the power control means such that the controller is configured to independently control operation of any of the at least two heating element blades, the controller including an instruction store, the controller having a programming input via which instructions can be stored in the instruction store or memory, wherein instructions are sent to the programming input via a communication link (Control system comprising Controllers #36, 50 & 136, the controllers configured to independently control Elements #18 & 20).
However, while Chaudhry ('853) discloses a programmable controller (Col. 6, Ln. 49-52), Chaudhry ('853) is silent on the user interface / communication link & memory.
Nevertheless, Lesage ('830) discloses from the same Electric Water Heating Control field of endeavor as applicant's invention, a controller that includes memory & a communications link (Para. 28, 34).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the components of the controller of Lesage ('830) into the system of Chaudhry ('853) for the purpose of providing a well-known means for user interaction & control of the water heating system.
In Re Claim 103, discloses: including:
electrical connections for the heating elements projecting through a wall of the tank (Fig. 1, 3: The connections to Elements #24 & 30 are on the exterior of Tank #12); &
at least one thermosensor (Thermostat #40);
With respect to “a combined wiring harness having an externally accessible first external connector adapted to connect both power wires and signalling wires to external circuitry via a complementary second external connector”, the power & control wire connection means would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a combined wiring harness solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the Chaudhry ('853) would function equally well in either configuration.
In Re Claim 104, discloses: The electric water heater as claimed in claim 103, including any one or combination of:
a jacket, and wherein at least one of the first and second external connectors is located either within or outside a jacket (Fig. 1: Tank #12 (Broken Line) includes an insulation jacket (Solid Line) with the Terminals #2 & 34 on Flange #28 disposed within the jacket);
the combined wiring harness including a signalling connector adapted to connect one or more signalling wires to a signalling cable to the at least one of the first and second external connectors;
the combined wiring harness including a power connector adapted to deliver power from the at least one of the first and second external connectors to each heating element;
an external controller, the signalling wires being connected to the controller (At least one of Controllers #36, 50, 136); and
one or more external power switches being responsive to the external controller to control delivery of power to the heating elements (Switches #52, 54, 56, 58, 60).

Claims 99-102 & 105-109 are rejected under 35 U.S.C. § 103 as being unpatentable over Chaudhry ('853) in view of Lesage ('830) as applied to claim 98 above, and further in view of Newton ('180).
In Re Claims 99-101 & 105-107, Chaudhry ('853) discloses:
Cl. 99: All aspects of the claimed invention including: wherein each of the at least two heating element blades are connected to an externally accessible connection means (Fig. 1, 3, 4: Blades #24 & 300 are connected to the power & control lines by Terminals #32 & 34, respectively, the connections shown on the exterior of Tank #12), wherein the tank is configured with one or more of the following:
a) temperature sensing means adapted to obtain a measurement of a temperature of water in the tank (Thermostat / Thermistor #40);
b) a power control device being connected to the externally accessible connection means (At least Switches #52, 56);
c) one or more temperature control switches each connected to a corresponding one of the heating elements (Thermistors #38. 40); and
With the possible exception of: d) a heat sink.
Nevertheless, Newton ('180) discloses from the same Fluid Heating Control field of endeavor as applicant's invention, a control means (Temperature Controller #10) that includes a heat sink (Para. 63, 100).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the heat sink of Newton ('180) into the system of Chaudhry ('853) for the purpose of preventing the controller from overheating.
Cl. 100: including any one or combination of:
a) one or more heating element control means each connected to a corresponding one of the at least two heating element blades (The control system comprising Controllers #36, 50 & 136; Thermistors #38 & 40; Switch Units #54, 56 connected to at least one of Elements #18, 20);
b) the one or more heating element control means includes one or more thermal cut-out switches each associated with one of the at least two heating element blades, each thermal cut-out switch including first temperature sensing means adapted to cause the thermal cut-out switch to cut off power to the corresponding one of the at least two heating element blades when the temperature of the water reaches a first threshold temperature (Thermistors #38, 40);
c) the one or more heating element control means being connected to the externally accessible connection means (Fig. 1, 3: The connection terminals are located on the exterior of Tank #12);
d) the one or more heating element control means including at least one temperature controller associated with a corresponding heating element, each temperature controller including second temperature sensing means and power control switches adapted to cut off power to the corresponding heating element when the temperature of the water reaches a second threshold temperature equal to or lower than the first temperature threshold (Each element includes a second temperature switch: Overtemperature Cut-Off #47, 52);
e) at least one power switch controller controlling corresponding power control switches (Switches #60, 62 & associated switch of Controller #50); and
f) the power control switches are mounted on or near respective ones of the heating element controllers means (Fig. 1: The control means are mounted near each of Elements #18 & 20).
Cl. 101: wherein a first heating element blade of the at least two heating element blades is located at a first height within the tank and a second heating element blade of the at least two heat element blades is located a second height within the tank that is different the first height each of the one or more heating element control means being associated with a corresponding one of the at least two heating element blades; the at least two heating element blades having electrical connections projecting through a wall of the tank; each heating element control means being mounted adjacent to, or in a vicinity of, the electrical connections of the heating elements (Fig. 1: Element #18 is mounted above Element #20 with the associated controls mounted adjacent each element).
Cl. 105: including a power control element (At least one of Switches #60, 62),
Lesage ('830) further discloses: the tank including a cold water inlet proximate a lower end of the tank (Water Inlet Pipe #11 directing cold water through Dip Tube #13 near bottom of Tank #10), &
Newton ('180) further discloses: a heat sink, the heat sink being mounted proximate the lower end of the tank, the power control element being mounted on the heat sink, wherein a first heat sink mounting attachment is attached to a wall of the tank proximate to the lower end of the tank (Fig. 2: The heat sink, Housing #38, as discussed above is located near the lower end of Container / Tank #6).
Cl. 106: wherein the temperature sensing means and each of the at least two heating element blades are connected to an externally accessible connection means (Fig. 1, 4, as discussed above).
Cl. 107: including any one or combination of:
a) one or more heating element control means each being connected to a corresponding one of the heating elements (The control system comprising Controllers #36, 50 & 136; Thermistors #38 & 40; Switch Units #54, 56 connected to at least one of Elements #18, 20);
b) the heating element control means including one or more thermal cut-out switches adapted to disconnect each electrical heating element when the temperature of the water exceeds a first threshold temperature (Thermistors #38, 40);
c) the heating element control means including one or more temperature control switches, each switch being adapted to disconnect power from a corresponding one of the heating elements when the temperature of the water exceeds a second threshold temperature (Each of Overtemperature Cut-Offs #47, 52);
d) each temperature control switch control means is connected to the externally accessible connection means (Fig. 1);
e) said temperature sensing means being adapted to obtain temperature of water at different heights of said tank (Fig. 1); and
f) said temperature sensing means being located outside or inside of said tank (Fig. 1, 5).
In Re Claim 102, with respect to “wherein a wiring harness is connected to each of the at least two heating element blades and includes a single connector adapted to connect both signaling and power wires to one or more heating element control means controllers, and wherein said heating element control means includes an electric cut-out and/or relays to control the at least two heating element blades”, the power & control wire connection means would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a combined wiring harness solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the Chaudhry ('853) would function equally well in either configuration..
In Re Claims 108 & 109, with respect to “A method of installing the electric water heater as claimed in claim 99, wherein the tank is configured with one or more heating elements connected to an externally accessible connection means, the method including the steps of installing the tank at a user's premises, and connecting a variable power supply and controller to the externally accessible connection means” & “including any one or combination of: the tank being configured with a heat sink and power control device; the tank being configured with temperature control switches proximate each heating element; the step of installing temperature control switches upstream of the externally accessible connection means; and the step of installing the power control device upstream of the externally accessible connection means”, each of the structural elements has been fully discussed above. With respect to the steps installing & connecting the system, the system & associated components would of necessity be installed on a premises & appropriately wired for proper operation.

Claim 110 is rejected under 35 U.S.C. § 103 as being unpatentable over Chaudhry ('853) as applied to claim 90 above.
In Re Claim 110, with respect to “wherein the two or more independently controllable blades further comprise a third blade nested at least partially inside the second blade”, since the number of blades / resistance elements for a given electric water heating installation would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the water heating tank, the total required heating output, the maximum amperage rating for each electrical circuit, etc., to configure an apparatus such as recited in Chaudhry ('853) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record. Furthermore, adding a third blade to the heating element of Chaudhry ('853) would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. The arguments do not apply to any of the references being used in the current rejection. Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762